DETAILED ACTION
This office action is in response to application number 16/367,820 filed on March 28, 2019.  Please note that no preliminary communications have been filed.  Claims 1-20 have been examined and are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 2, 2019 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 12 recites matching entities extracted from parameters of a job search to mappings in the index, and combining jobs in the mappings into a search result. These limitations can be performed by a human mind.  
This judicial exception is not integrated into a practical application because the additional steps of obtaining an index are directed to mere data gathering and thus this step is an extra-solution activity.  The generic computer system limitation is no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim contains the additional limitation of the index comprising scores being outputted by a machine learning model which is an extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim, even in combination, amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, these claims are directed to an abstract idea.

Claim 17 further elaborates on the combining limitation.   The claim specifies that the combining comprises selecting a job that is found in all of the mappings.   This concept can also be implemented using the human mind.   These additional limitations do not impose any meaningful limits on practicing the abstract idea.
This judicial exception is not integrated into a practical application because the additional steps, even in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 18 also further elaborates on the combining limitation.   The claim specifies that the combining comprises adjusting a position based on the score.   This concept can also be implemented using the human mind.   These additional limitations do not impose any meaningful limits on practicing the abstract idea.
This judicial exception is not integrated into a practical application because the additional steps, even in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

This judicial exception is not integrated into a practical application because the additional steps, even in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Therefore, Claims 12, 17, 18 and 19

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhadouria et al. (Pub. No.: US 2017/0300862 A1), hereinafter Bhadouria.

As for Claim 1, Bhadouria teaches a method (¶0015, method), comprising: 

obtaining labels for entities (¶0035, The training component feeds sample job postings 406 from sample questionnaires into a feature extractor 408 that extracts one or more features 410 for the sample job postings 406) found in portions of text (Abstract, sample computerized job postings having labeled industries are fed into a machine learning algorithm to generate a raw industry classifier based on features comprising terms in a textual portion of the computerized job postings and one or more metrics for each of the terms; ¶0035, The sample job postings 406 may each include one or more labels indicating industries related to the company corresponding to the sample job posting 406. The features 410 are measurements useful in differentiating questions from one another and/or finding common ground in different questions) in a first set of jobs (¶0033, job postings); 

inputting, by one or more computer systems, the portions of text and the labels as training data for a machine learning model (¶0035, A machine learning algorithm 412 produces the raw industry classification model 400 using the extracted features 410 along with the one or more labels); 

applying, by the one or more computer systems, the machine learning model to a second set of jobs (¶0035, In the candidate processing component 404, candidate job postings 414 are fed to a feature extractor 416 that extracts one or more features 418 from the candidate job postings 414. In an example embodiment, features 418 are identical to the features 410, although the values for the features will of course vary based on the job postings. These features 418 are then fed to the raw industry classification model 400, which outputs one or more industries for each record based on the model) to generate predictions of additional entities in additional portions of text in the second set of jobs (¶0052, At operation 516, the model files are scored based on cross-validation data. This uses the learned model coefficients to make predictions for each of the records in the cross-validation data, and then the results of such predictions are scored. At operation 518, metric calculation is performed on the cross-validation data. Here, two main categories of metrics are created for the scored cross-validation data. ; and 

creating, based on the predictions, an index comprising mappings of the additional entities to subsets of the second set of jobs in which the additional entities are found (¶0055, At operation 528, a feature index IDF is generated. As described above, during operation 514, the feature names and labels are converted to indices representing the row and column indices, respectively, in the matrix used for model fitting. The resulting model therefore has coefficients defined in the order of these indices. Operation 526 involves combining the identifications and the feature mapping to create a tuple for each record.).

As for Claim 2, Bhadouria further teaches the method of claim 1 as disclosed above, further comprising: obtaining one or more entities extracted from parameters of a job search; matching the one or more entities to one or more of the mappings in the index; and adding one or more jobs in the one or more of the mappings to search results of the job search (¶0006, data processing module referred to herein as a search engine, for use in generating and providing search results for a search query; ¶0032, when member profiles are indexed, forward search indexes are created and stored. The search engine 216 facilitates the indexing and searching for content within the social networking service, such as the indexing and searching for data or information contained in the data layer, such as profile data (stored, e.g., in the profile database 218), social graph data (stored, e.g., in the social graph database 220), and member activity and behavior data (stored, e.g., in the member activity and behavior database 222), as well as job postings. The search engine 216 may collect, parse, and/or store data in an index or other similar structure to facilitate the identification and retrieval of information in response to received queries for information. This may include, but is not limited to, forward search indexes, inverted indexes, N-gram indexes, and so on).

As for Claim 3, Bhadouria further teaches the method of claim 2 as disclosed above, wherein obtaining the one or more entities extracted from the parameters of the job search comprises: matching a parameter of the job search to a standardized value for an entity (¶0034, The job posting post-processing .

As for Claim 4, Bhadouria further teaches the method of claim 1 as disclosed above, wherein obtaining the labels for the entities found in the portions of text (¶0059, The one or more features may include, for example, a filtered list of terms in a textual portion of the sample computerized job posting) in the first set of jobs comprises: obtaining the labels from fields in structured data for the first set of  jobs (Figure 4, where the features are extracted from sample job postings 406; ¶0055, At operation 528, a feature index IDF is generated. As described above, during operation 514, the feature names and labels are converted to indices representing the row and column indices, respectively, in the matrix used for model fitting. The resulting model therefore has coefficients defined in the order of these indices).

Bhadouria further teaches the method of claim 1 as disclosed above, wherein inputting the portions of text and the labels as training data for the machine learning model comprises: locating the entities in the portions of text within the first set of jobs; and training the machine learning model to predict the labels based on the portions of text containing the corresponding entities in the first set of jobs (¶0016, an automated solution for identifying industries relating to a company from a job posting using a machine learning algorithm is provided. The solution comprises a two phase process. In the first phase, offline training of a machine learning model is conducted by training a multi-class logistic regression model with labeled training data to generate a model with feature vectors and model coefficients. In the second phase, online classification of companies identified in previously unseen job postings is performed by using the trained model to associate one or more industries with the identified company).

As for Claim 6, Bhadouria further teaches the method of claim 1 as disclosed above, wherein applying the machine learning model to the second set of jobs to generate the predictions of the additional entities in the additional portions of text in the second set of jobs comprises: dividing a job into one or more portions of text; extracting one or more text windows comprising a keyword from a portion in the one or more portions of text; and applying the machine learning model to the one or more text windows to generate a prediction of an entity for the keyword (¶0059, the sample computerized job posting is parsed to extract one or more features of the sample computerized job posting. The one or more features may include, for example, a filtered list of terms in a textual portion of the sample computerized job posting. At operation 806, one or more metrics are calculated for the one or more features of the sample computerized job posting. These metrics may include, for example, TF-IDF. At operation 808, the extracted one or more features and corresponding one or more metrics are fed into a supervised machine learning algorithm to train a raw industry classification model based on the extracted one or more features by correlating some of the one or more features with the labeled industry of the sample computerized job posting based on the one or more metrics).

As for Claim 7, Bhadouria further teaches the method of claim 6 as disclosed above, wherein applying the machine learning model to the one or more text windows to generate the prediction of the entity for the keyword comprises: obtaining one or more predictions generated by the machine learning model from the one or more text windows; and aggregating the one or more predictions into a final prediction of the entity for the keyword (Abstract, Newly acquired candidate job postings are aggregated by normalized company name and the aggregations are fed into the raw industry classifier to generate one or more industries corresponding to the normalized company name;¶0059, the candidate computerized job posting is parsed to extract one or more features of the candidate computerized job posting. At operation 816, the one or more metrics are calculated for the one or more features of the sample computerized job posting. At operation 818, it is determined if this is the last candidate computerized job posting in the aggregation. If not, then the method 800 loops back to operation 814. If so, then at operation 820, the extracted one or more features of the aggregation of candidate computerized job postings and the one or more metrics are input into the raw industry classification model to generate one or more industries associated with the normalized company name based on the one or more features of the aggregation of candidate computerized job postings and the one or more metrics).

Bhadouria further teaches the method of claim 6 as disclosed above, wherein applying the machine learning model to the one or more text windows to generate the prediction of the entity for the keyword comprises: 
segmenting words in the one or more text windows into sub-words; and  inputting the sub-words into the machine learning model to generate the prediction of the entity for the keyword (¶0059, the sample computerized job posting is parsed to extract one or more features of the sample computerized job posting. The one or more features may include, for example, a filtered list of terms in a textual portion of the sample computerized job posting. At operation 806, one or more metrics are calculated for the one or more features of the sample computerized job posting. These metrics may include, for example, TF-IDF. At operation 808, the extracted one or more features and corresponding one or more metrics are fed into a supervised machine learning algorithm to train a raw industry classification model based on the extracted one or more features by correlating some of the one or more features with the labeled industry of the sample computerized job posting based on the one or more metrics).

As for Claim 9, Bhadouria further teaches the method of claim 6 as disclosed above, wherein creating the index comprising the mappings of the additional entities to the subsets of the second set of jobs in which the additional entities are found comprises:  mapping a representation of the entity and the keyword to one or more jobs in the second set of jobs for which the prediction of the entity for the keyword was generated (¶0055, At operation 528, a feature index IDF is generated. As described above, during operation 514, the feature names and labels are converted to indices representing the row and column indices, respectively, in the matrix used for model fitting. The resulting model therefore has coefficients defined in the order of these indices. Operation 526 involves combining the identifications and the feature mapping to create a tuple for each record; ¶0006, data processing module referred to herein as a search engine, for use in generating and providing search results for a search query; ¶0032, when member profiles are indexed, forward search indexes are created and stored. The search engine 216 facilitates the indexing and searching for content within the social networking service, such as the indexing and searching for data or information contained in the data layer, such as profile data (stored, e.g., in the profile database 218), social graph data (stored, e.g., in the social graph database 220), and member activity and behavior data (stored, e.g., in the member activity and behavior database 222), as well as job postings. The search engine 216 may collect, parse, and/or store data in an index or other similar structure to facilitate .).

As for Claim 10, Bhadouria further teaches the method of claim 6 as disclosed above, wherein each portion in the one or more portions comprises at least one of: a sentence; a paragraph; and a line (Abstract, sample computerized job postings having labeled industries are fed into a machine learning algorithm to generate a raw industry classifier based on features comprising terms in a textual portion of the computerized job postings and one or more metrics for each of the terms).

As for Claim 11, Bhadouria further teaches the method of claim 1 as disclosed above, wherein the entity types and the additional entity types comprise at least one of: a company; a title; a type of employment; an industry; a function; a seniority; a skill; a location; and an irrelevant entity type (¶0003, certain pieces of information that the social networking service may deem important enough to require when the advertiser places the job posting. This may include, for example, any piece of information that is likely to be searched upon by a member .

As for Claim 12, Bhadouria teaches the method (¶0015, method), comprising: obtaining an index comprising: 

mappings of entities to jobs in which the entities are located (¶0006, data processing module referred to herein as a search engine, for use in generating and providing search results for a search query; ¶0032, when member profiles are indexed, forward search indexes are created and stored. The search engine 216 facilitates the indexing and searching for content within the social networking service, such as the indexing and searching for data or information contained in the data layer, such as profile data (stored, e.g., in the profile database 218), social graph data (stored, e.g., in the social graph database 220), and member activity and behavior data (stored, e.g., in the member activity and behavior database 222), as well as job postings. The search engine 216 may collect, parse, and/or store data in an index or other similar structure to facilitate the identification and retrieval of information in response to received queries for information. This may include, but is not limited to, forward search indexes, ; and 

scores representing predicted likelihoods of the entities in the jobs. wherein the scores are outputted by a machine learning model based on fixed-size text windows extracted from the jobs (¶0051-0052, At operation 514, linear classification model fitting is performed. The training data with the selected features form the input for the model fitting process. In addition, three other inputs may be specified. These include regularization types (e.g., L1, L2), regularization constants (e.g., 0.01, 0.1, 0.25, 0.5, 1, 10), and termination tolerances (0.001, 0.01). The linear classification model fitting stages train a model for each of the above parameter configurations independently, and these model files are then scored. In this operation, the feature names and labels are converted to indices representing the row and column indices, respectively, in the matrix used for model fitting.  At operation 516, the model files are scored based ; 

matching. by one or more computer systems. one or more entities extracted from parameters of a job search to one or more of the mappings in the index (¶0055, final model validation is performed. In this operation, a single model having the top metric that meets the specified threshold (e.g., average subset accuracy) is selected. At operation 528, a feature index IDF is generated. As described above, during operation 514, the feature names and labels are converted to indices representing the row and column indices, respectively, in the matrix used for model fitting. The resulting model therefore has coefficients defined in the order of these indices. Operation 526 involves combining the : and 

combining. by the one or more computer systems, jobs in the one or more of the mappings into search results of the job search (¶0043-0045, feature extraction is performed. In an example embodiment, the job postings associated with each company identified in a job posting are aggregated, and the corpus of all terms in the aggregated job postings are considered as possible features of a job posting. One or more metrics associated with each of these terms is calculated, and these calculated metrics may then be used later to measure the strength of the association of the label(s) for a sample job posting with the terms contained therein).

Bhadouria further teaches the method of claim 12 as disclosed above, further comprising: 

obtaining labels  (¶0035, The training component feeds sample job postings 406 from sample questionnaires into a feature extractor 408 that extracts one or more features 410 for the sample job postings 406) for additional entities found in additional portions of text (Abstract, sample computerized job postings having labeled industries are fed into a machine learning algorithm to generate a raw industry classifier based on features comprising terms in a textual portion of the computerized job postings and one or more metrics for each of the terms; ¶0035, The sample job postings 406 may each include one or more labels indicating industries related to the company corresponding to the sample job posting 406. The features 410 are measurements useful in differentiating questions from one another and/or finding common ground in different questions)  in additional jobs (¶0033, job postings);  

inputting the additional portions of text and the labels as training data for the machine learning model(¶0035, A machine learning algorithm 412 produces ; and 

applying the machine learning model to the fixed-size text windows extracted from the jobs  (¶0035, In the candidate processing component 404, candidate job postings 414 are fed to a feature extractor 416 that extracts one or more features 418 from the candidate job postings 414. In an example embodiment, features 418 are identical to the features 410, although the values for the features will of course vary based on the job postings. These features 418 are then fed to the raw industry classification model 400, which outputs one or more industries for each record based on the model) to generate the scores representing the predicted likelihoods of the entities in the jobs (¶0052, At operation 516, the model files are scored based on cross-validation data. This uses the learned model coefficients to make predictions for each of the records in the cross-validation data, and then the results of such predictions are scored. At operation 518, metric calculation is performed on the cross-validation data. Here, two main categories of metrics are created for the scored cross-validation data. These categories include scalar metrics (e.g., average, geometric mean and harmonic mean of accuracy, precision, recall, and F-1 score), and vector metrics .

As for Claim 14, Bhadouria further teaches the method of claim 13 as disclosed above, wherein applying the machine learning model to the fixed-size text windows extracted from the jobs to generate the scores representing the predicted likelihoods of the entities in the jobs comprises: dividing a job into one or more portions of text; extracting, from a portion in the one or more portions of text, one or more of the fixed-size text windows that contain a keyword; and applying the machine learning model to the one or more of the fixed- size text windows to generate a prediction of an entity for the keyword (¶0059, the sample computerized job posting is parsed to extract one or more features of the sample computerized job posting. The one or more features may include, for example, a filtered list of terms in a textual portion of the sample computerized job posting. At operation 806, one or more metrics are calculated for the one or more features of the sample computerized job posting. These metrics may include, for example, TF-IDF. At operation 808, the extracted one or more features and corresponding one or more metrics are fed into a supervised .

As for Claim 15, Bhadouria further teaches the method of claim 14 as disclosed above, wherein applying the machine learning model to the one or more of the fixed-size text windows to generate the prediction of the entity for the keyword comprises: segmenting words in the one or more of the fixed-size text windows into sub-words; inputting the words and the sub-words into the machine learning model to generate one or more predictions for the one or more of the fixed-size text windows (¶0059, the sample computerized job posting is parsed to extract one or more features of the sample computerized job posting. The one or more features may include, for example, a filtered list of terms in a textual portion of the sample computerized job posting. At operation 806, one or more metrics are calculated for the one or more features of the sample computerized job posting. These metrics may include, for example, TF-IDF. At operation 808, the extracted one or more features and corresponding one or more metrics are fed into a supervised machine learning algorithm to train a raw industry classification ; and aggregating the one or more predictions into a final prediction of the entity for the keyword  (Abstract, Newly acquired candidate job postings are aggregated by normalized company name and the aggregations are fed into the raw industry classifier to generate one or more industries corresponding to the normalized company name;¶0059, the candidate computerized job posting is parsed to extract one or more features of the candidate computerized job posting. At operation 816, the one or more metrics are calculated for the one or more features of the sample computerized job posting. At operation 818, it is determined if this is the last candidate computerized job posting in the aggregation. If not, then the method 800 loops back to operation 814. If so, then at operation 820, the extracted one or more features of the aggregation of candidate computerized job postings and the one or more metrics are input into the raw industry classification model to generate one or more industries associated with the normalized company name based on the one or more features of the aggregation of candidate computerized job postings and the one or more metrics).

Bhadouria further teaches the method of claim 14 as disclosed above, wherein each portion in the one or more portions comprises at least one of: a sentence;  a paragraph; and a line (Abstract, sample computerized job postings having labeled industries are fed into a machine learning algorithm to generate a raw industry classifier based on features comprising terms in a textual portion of the computerized job postings and one or more metrics for each of the terms).

As for Claim 17, Bhadouria further teaches the method of claim 12 as disclosed above, wherein combining the jobs in the one or more of the mappings into the search results of the search comprises: selecting a job that is found in all of the one or more mappings for inclusion in the search results (¶0006, data processing module referred to herein as a search engine, for use in generating and providing search results for a search query; ¶0032, when member profiles are indexed, forward search indexes are created and stored. The search engine 216 facilitates the indexing and searching for content within the social networking service, such as the indexing and searching for data or information contained in the data layer, such as profile data (stored, e.g., in the profile database 218), social graph data (stored, e.g., in the social graph database 220), and member activity and behavior .

As for Claim 18, Bhadouria further teaches the method of claim 12 as disclosed above, wherein combining the jobs in the one or more of the mappings into the search results of the search comprises: adjusting a position of a job in a ranking of the jobs within the search results based on one or more of the scores for the one or more entities found in the job (¶0052, the model files are scored based on cross-validation data. This uses the learned model coefficients to make predictions for each of the records in the cross-validation data, and then the results of such predictions are scored. At operation 518, metric calculation is performed on the cross-validation data. Here, two main categories of metrics are created for the scored cross-validation data. These categories include scalar metrics (e.g., average, geometric mean and harmonic mean of accuracy, precision, recall, and F-1 score), and vector metrics (e.g., per class true positive .

As for Claim 20, Bhadouria further teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method (¶0015 and ¶0077, a computer program product.  Computer system comprising of a machine-readable medium executed by a computer), the method comprising: 

obtaining labels for entities (¶0035, The training component feeds sample job postings 406 from sample questionnaires into a feature extractor 408 that extracts one or more features 410 for the sample job postings 406) found in portions of text(Abstract, sample computerized job postings having labeled industries are fed into a machine learning algorithm to generate a raw industry classifier based on features comprising terms in a textual portion of the computerized job postings and one or more metrics for each of the terms; ¶0035, The sample job postings 406 may each include one or more labels indicating industries related to the company corresponding to the sample job posting 406. The features 410 are measurements useful in differentiating questions from one   in a first set of jobs(¶0033, job postings); 

inputting the portions of text and the labels as training data for a machine learning model(¶0035, A machine learning algorithm 412 produces the raw industry classification model 400 using the extracted features 410 along with the one or more labels); 

applying the machine learning model to a second set of jobs (¶0035, In the candidate processing component 404, candidate job postings 414 are fed to a feature extractor 416 that extracts one or more features 418 from the candidate job postings 414. In an example embodiment, features 418 are identical to the features 410, although the values for the features will of course vary based on the job postings. These features 418 are then fed to the raw industry classification model 400, which outputs one or more industries for each record based on the model) to generate predictions of additional entities in additional portions of text in the second set of jobs(¶0052, At operation 516, the model files are scored based on cross-validation data. This uses the learned model coefficients to make predictions for each of the records in the cross-validation data, and then the ; and 

creating, based on the predictions, an index comprising mappings of the additional entities to subsets of the second set of jobs in which the additional entities are found (¶0055, At operation 528, a feature index IDF is generated. As described above, during operation 514, the feature names and labels are converted to indices representing the row and column indices, respectively, in the matrix used for model fitting. The resulting model therefore has coefficients defined in the order of these indices. Operation 526 involves combining the identifications and the feature mapping to create a tuple for each record.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhadouria as applied to claim 12 above, and further in view of Martin Pub. No.: US 2019/0325863 A1, hereinafter Martin.

As for Claim 19, Bhadouria further teaches the method of claim 12 as disclosed above.
Bhadouria does not explicitly teach wherein the machine learning model comprises a fastText model.
Martin does teach wherein the machine learning model comprises a fastText model (Martin Paragraph 0065, the model may be FastText).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine Bhadouria with the teachings of Martin in order to break words into several n-grams instead of feeding individual words into the neural networks (Martin Paragraph 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
03/25/2021